PER CURIAM.
Granted. La.Rev.Stat. 3:2358.14 D specifically authorizes injunctive relief to restrain violations of Part X of Chapter 16 regulating pet turtles. Therefore, the Department, in order to obtain injunctive relief in this proceeding, need only show violations of the statute and need not establish irreparable injury.
Accordingly, the ruling of the trial court requiring a showing of irreparable injury is set aside, and the case is remanded to the trial court for further proceedings in accordance with this opinion.